Citation Nr: 1703672	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  07-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.  

3.  Entitlement to service connection for a skin disorder, to include acne. 

4.  Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease at L5 S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2004, July 2011, and February 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).

The April 2004 rating decision denied service connection for depression, acne, and a back disorder.  In her April 2005 notice of disagreement the Veteran appealed the issues of service connection for depression, acne, a back disorder, and a right knee disorder; she did not appeal the issue of service connection for a left knee disorder.

In a decision dated in July 2011, the Board granted service connection for a low back disorder; and in a rating decision dated in July 2011 the Appeals Management Center (AMC) effectuated the Board's decision as service connection for mild L5 S1 disc disease (claimed as a back condition) with a noncompensable (zero percent) rating effective October 2, 2003.  The Veteran appealed the assigned rating.

In June 2012, the Board remanded the issues of service connection for a skin disorder, to include acne, an acquired psychiatric disorder, to include depression, and an initial compensable rating for mild degenerative disc disease at L5 S1, for additional development and consideration.

In a rating decision dated in October 2015, the RO granted service connection for unspecified depressive disorder with a rating of 50 percent effective October 2, 2003; thus resolving the appeal for service connection for acquired psychiatric disorder.

In a rating decision dated in November 2015, the RO increased the rating for the Veteran's service-connected back disability to 10 percent effective October 2, 2003.  The Veteran continues to appeal for a higher initial rating.

In a rating decision dated in February 2016, the RO confirmed and continued its prior denial of service connection for a right knee disorder, and denied reopening the claim of service connection for a left knee disorder on the grounds of no new and material evidence.  The Veteran appealed that decision; however, a statement of the case (SOC) has not been issued, and this matter is address below.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

With regard to the bilateral knee claims, in a rating decision dated in February 2016, the RO denied service connection for chondromalacia, right knee with degenerative changes (previously denied as bilateral knee condition), and service connection for a left knee condition (previously denied as bilateral knee condition); and in April 2016 the Veteran filed a NOD.  Accordingly, the Veteran must be issued an SOC to permit her to perfect an appeal of these issues.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC).  

As for the claim of service connection for a skin disorder, to include acne, service treatment records dating from March 1992 to March 1994 chronicle complaints of and treatment for acne vulgaris/acne vulgaris-comedonal type and post inflammatory hyperpigmentation, and the Veteran has been diagnosed, post-service, with acne vulgaris; for which she seeks service connection.  In this regard the Board notes that a skin disorder was not reported or detected during the Veteran's July 1989 enlistment examination, however, during a March 1992 Dermatology Clinic visit the Veteran reported that she "was seeing a dermatologist for mild-moderate acne" for about a year at her age of 16.  See STR dated March 9, 1992.  See also October 2015 statement from Veteran that she has "always sought some level of treatment for [her] skin 'acne' condition".  On further consideration of the claim, an attempt should be made to obtain the Veteran's pre-service dermatology records.  

Moreover, although the Board previously indicated that the presumption of soundness had not been rebutted, evidence since the prior remands tends to show that the Veteran's current acne did in fact preexist service.  Another medical opinion should be obtained to address this aspect.

Finally, and with regard to the rating of the Veteran's service-connected low back disorder, the Veteran was last afforded a VA back examination in October 2015.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran an SOC on the issues of service connection for right knee chondromalacia with degenerative changes (to include as secondary to service-connected back disability), and service connection for a left knee disorder.  The Veteran must be informed that in order to perfect an appeal of either issue she must timely file a substantive appeal, following the issuance of the SOC.  If an appeal is perfected, certify the respective claim(s) to the Board.

2.  Contact the Veteran for the name and address of her pre-service dermatologist, and then attempt to obtain all of the Veteran's records from that physician; particularly, those compiled before the Veteran's entry on active duty.  The claims file must be documented to reflect all actions taken to obtain these records.

3.  Forward the Veteran's claims file to an appropriate medical professional for review and request that he or she address the following (the Veteran need not be reexamined unless deemed necessary to render the requested opinions):

(a) Whether the evidence of record is obvious and manifest (clear and unmistakable) that an acne disability pre-existed active service; 

(b) If so, whether the evidence of record is obvious and manifest (clear and unmistakable) that any preexisting acne disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

(c) If the medical evidence of record is not obvious and manifest (clear and unmistakable) that any acne disability preexisted service and was not aggravated by service, whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed acne disability either had its onset during active service, or is the result of disease or injury incurred during active service. 

A complete rationale must be provided for all opinions rendered.

4.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected low back disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the lumbar spine in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the lumbar spine, in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the lumbar spine, in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the lumbar spine, in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e. Comment regarding the impact of the Veteran's service-connected lumbar spine disability on her occupational functioning.

A complete rationale should be provided for all opinions reached.

5.  Finally, readjudicate the appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

